Case 19-02033-VFP           Doc 84      Filed 06/08/21 Entered 06/08/21 15:37:38                      Desc Main
                                        Document     Page 1 of 7



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1(b)

      GIBBONS P.C.
      Dale E. Barney
      One Gateway Center
      Newark, New Jersey 07102
      Telephone: (973) 596-4500
      Facsimile: (973) 596-0545
      E-mail: dbarney@gibbonslaw.com
      Counsel for Discover Growth Fund, LLC

      In re:                                                   Chapter 11

      IMMUNE PHARMACEUTICALS, INC., et                         Case No. 19-13273 (VFP)
      al.,1
                                                               (Jointly Administered)
                              Debtor.

      JEFFREY A. LESTER, CHAPTER 7
      TRUSTEE FOR IMMUNE
      PHARMACEUTICALS, INC., et al.,                           Adv. Proc. No.: 19-02033

                              Plaintiffs,

      v.                                                       Hearing Date: June 15, 2021 at 10 a.m. ET

                                                               Response Deadline: June 8, 2021
      DISCOVER GROWTH FUND, LLC,

                              Defendant.



       OBJECTION OF DISCOVER GROWTH FUND, LLC TO TRUSTEE’S MOTION
                  FOR EXTENSION OF DISCOVERY DEADLINES


               Defendant Discover Growth Fund, LLC (“Discover”) submits this objection to the

  motion of Chapter 7 trustee Jeffrey A. Lester for an overlong extension of the discovery


  1
    The “Debtors” in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
  are as follows: Immune Pharmaceutical, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
  Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
  (9630). The lead debtor is Immune Pharmaceuticals, Inc..


                                                         -1-
                                                                                           2900877.1 115785-100485
Case 19-02033-VFP       Doc 84     Filed 06/08/21 Entered 06/08/21 15:37:38              Desc Main
                                   Document     Page 2 of 7



  deadlines currently in place in the captioned adversary proceeding (“Adversary”)(“Motion”

  [Doc 83]) pursuant to the Court’s Order Denying Motion for Stay of Proceedings or Stay of

  Discovery and Scheduling Pre-trial Proceedings and Trial dated March 19, 2021 [Doc 81]

  (“Scheduling Order”) and states the following:

         1.      The Debtors’ bankruptcy cases were filed in February 2019, almost 27 months

  ago. The Adversary has been pending since July 2019, for almost two full years. This Court

  converted these bankruptcy cases to chapter 7 and directed the appointment of a Chapter 7

  trustee on April 1, 2020, over 14 months ago. On April 3, 2020, Jeffrey Lester, Esq. was

  appointed as Chapter 7 trustee (“Trustee”), and was thereafter was substituted as plaintiff in the

  Adversary, almost a year ago. The time has come to get the Adversary to trial, because Discover

  is entitled to a resolution of the Adversary and that resolution must be reached before the Trustee

  can administer the chapter 7 estates and close these cases. As the extensions sought by the

  Motion will inevitably delay trial, they are counterproductive to the goal of moving the

  Adversary and the chapter 7 cases to closure.

         2.      The Motion seeks to extend the current fact discovery end date of June 17, 2021

  and the current expert discovery end date of August 16, 2021 by an unnecessary sixty days each.

  The Motion is governed by Fed. R. Civ. P. 16(b)(4), made applicable to the Adversary by Fed.

  R. Bankr. 7016. Rule 16(b)(4) provides that “[a] schedule may be modified only for good cause

  and with the judge’s consent.” For the reasons set forth below, the Trustee does not demonstrate

  good cause for the sixty day extensions he seeks, particularly where the same will likely delay

  the scheduled October 20, 2021 trial date.

         3.      The Adversary was commenced by the Debtors and the Official Committee of

  Unsecured Creditors (“Committee”) in July 2019. Following the Trustee’s appointment, he was



                                                  -2-
                                                                               2900877.1 115785-100485
Case 19-02033-VFP       Doc 84    Filed 06/08/21 Entered 06/08/21 15:37:38               Desc Main
                                  Document     Page 3 of 7



  substituted as plaintiff in the Adversary. The Debtors and the Committee filed the Adversary

  by an Adversary Complaint dated July 1, 2019. Discover filed an Answer and Affirmative

  Defenses on August 2, 2019. In resolution of Discover’s Rule 11 demand made of the Trustee,

  he filed an Amended Adversary Complaint dated October 26, 2020 which eliminated a number

  of the most ludicrous claims made by the Debtors and the Committee in the original complaint.

  On November 16, 2020, Discover filed its Answer and Affirmative Defenses to the Amended

  Adversary Complaint.

         4.      The Motion recites the almost two year history of this adversary proceeding and

  the underlying chapter 11, and now 7, bankruptcy case. While long and accurate, that recitation

  does little to justify the relief requested by the motion: a two month delay in completing

  discovery and the unspoken, but inevitable delay of the October 20, 2021 trial of the Adversary.

  Due to scheduling issues of witnesses and counsel, it appears that the depositions of certain –

  primarily the Debtors’ former directors and officers – will have to be conducted in July, but that

  can be accomplished without unnecessarily delaying expert discovery and trial preparation.

         5.      A tremendous amount of time has been consumed in the Trustee’s litigation and

  relitigation of this Court’s denial of the Debtors and the Committee’s doomed “second summary

  judgment motion” on the critical issue of whether the Senior Secured Redeemable Convertible

  Debenture (“Debenture”) at issue is a debt instrument until converted for purposes of the

  Trustee’s 11 U.S.C. § 510(b) subordination claim. The Trustee continues his quixotic pursuit

  of this issue on a summary judgment standard, despite that fact that each of the three persons

  involved in the negotiation of the Debt Documents, John Kirkland, Tony Fiorino and Gary

  Rabin, have each testified under oath that the Debenture is debt until converted, and that only a

  tiny portion was ever converted to equity.



                                                 -3-
                                                                               2900877.1 115785-100485
Case 19-02033-VFP        Doc 84    Filed 06/08/21 Entered 06/08/21 15:37:38               Desc Main
                                   Document     Page 4 of 7



         6.      The Debtors’, the Committee’s and now the Trustee’s obsession with the number

  of times defined terms are used in the Debenture, the Securities Purchase Agreement and related

  documents (the “Debt Documents”), to the complete ignorance of (i) how the documents work,

  (ii) the elaborate security interest granted thereunder, and (iii) the testimony and intent of the

  Debtors’ principals in entering into the deal, has attenuated and delayed this litigation and this

  bankruptcy case, rendering settlement prospects difficult. The testimony of the Debtors’ former

  directors will likely reflect that of Messrs. Fiorino and Rabin, so that the key issue in this case

  appears likely to be triable in short and conclusive order.

         7.      The Debtor’s and the Committee’s “second summary judgment motion” on the

  11 U.S.C. § 510(b) subordination claim [Doc 13] was denied due to the existence of material

  factual disputes. As this Court stated repeatedly during the arguments on that motion and on

  the Trustee’s motion for reconsideration [Doc 40], and as set forth in Discover’s brief in

  opposition to that motion [Doc 42], a multitude of factual issues exist that preclude the entry of

  summary judgment. The fact that the Trustee has chosen to continue his quixotic quest for

  summary judgment on this issue is no basis for delaying discovery and delaying the scheduled

  trial date of the Adversary.

         8.      The Motion is plainly a delaying tactic by the Trustee. The Trustee has sued

  Discover, not the other way around, and basic fairness and due process principles demand that

  a plaintiff not be permitted to delay litigation that it instituted to the prejudice of a defendant.

  With the passage of time, witnesses’ memories fade, evidence grows stale, and litigants grow

  fatigued. The Adversary must be tried in order for these chapter 7 cases to be administered and

  closed. No reason exists to delay discovery and trial in this action.




                                                  -4-
                                                                                2900877.1 115785-100485
Case 19-02033-VFP       Doc 84    Filed 06/08/21 Entered 06/08/21 15:37:38              Desc Main
                                  Document     Page 5 of 7



         9.      The witnesses, such as Tony Fiorino and the Debtors’ former board of directors,

  have no stake in these chapter 7 cases. Gary Rabin died in late 2019. Even a sixty day delay

  prejudices Discover due to the real risk of the loss of evidence.

         10.     The Motion discusses “Discovery to Date and Upcoming Mediation,” but

  nothing set forth in that discussion warrants a sixty day delay. The parties have exchanged

  interrogatories which can be answered by June 17. A deposition of Jason Sardo of Maxim

  Group, LLC, the investment bank involved in arranging the 2018 debt transaction between

  Discover and Immune Pharmaceuticals, Inc. at issue is scheduled for June 16, 2021. Discover’s

  document production has been provided to the Trustee, and Discover has the Debtors’ document

  production from the pre-conversion era. The Trustee has received additional documents from

  the Debtors and their agents and counsel has advised that the Trustee is prepared to produce

  those documents shortly.

         11.     The only part of discovery that does not appear to be able to be completed by

  June 17 are the depositions of Mr. Fiorino and the Debtors’ other former directors, Daniel

  Teper, Daniel Kazado, John Nezcesny and Anthony Paley, and possibly Mr. Kirkland. Discover

  delivered subpoenas for the director and officer witnesses to their counsel in Discover Growth

  Fund, LLC v. Fiorino, et al., Civil Action No. 20-cv-351(CCC)(AME) (“D&O Action”) for

  depositions during the week of June 14, 2021 in an effort to meet the June 17 end date, but those

  witnesses’ counsel had scheduling conflicts that week, as did certain of the witnesses. Counsel

  are presently in discussions regarding those depositions, and hope to schedule the same for early

  July. Nothing about the current state of discovery warrants another sixty days’ extension of the

  current schedule and the inevitable delay of the October 20 trial date that such an extension

  would cause.



                                                 -5-
                                                                              2900877.1 115785-100485
Case 19-02033-VFP         Doc 84   Filed 06/08/21 Entered 06/08/21 15:37:38              Desc Main
                                   Document     Page 6 of 7



         12.     As to mediation, the Trustee, Discover and the defendants in the D&O Action

  are presently discussing dates for same, perhaps as early as June 28 or 29, 2021. If mediation

  results in a global settlement between all parties that obviates the need for further discovery in

  the Adversary, all the better, but again, the pendency of mediation does not warrant the sixty

  day extensions sought by the Motion. If this case does not settle, then the Trustee should finish

  the outstanding discovery as soon as possible and the parties should take the remaining

  depositions in July, and then move on to expert discovery with a view to maintaining the

  October 20, 2021 trial date.

         13.     Typically, the good cause standard of Fed. R. Civ. P. 16(b)(4) “requires the

  movant to show the scheduling deadlines cannot be met despite the movant's diligent

  efforts." Gorsuch, Ltd., B.C. v. Wells Fargo Nat'l Bank Ass'n , 771 F.3d 1230, 1241 (10th Cir.

  2014)(quotations and alterations omitted).       "Another relevant consideration is possible

  prejudice to the party opposing the modification." Inge v. Rock Fin. Corp., 281 F.3d 613,

  625 (6th Cir. 2002).”

         14.     Both Discover and the Trustee have been attempting to comply with the June 17

  fact discovery end date, and, as noted above, the remaining depositions should be completed in

  July. The delay in obtaining those depositions is largely a function of counsel’s and the

  witnesses’ schedules during the month of June. As such, the issue is less one of diligence, and

  more a matter of the lack of necessity for the length of the extension sought. No need exists to

  extend anything for sixty days – the remaining fact discovery should be complete next month,

  expert discovery can proceed, and the current trial date can be maintained. Such an extension

  would almost certainly result in a further delay of the scheduled trial date and prejudice

  Discover. Discover is entitled to get to trial on the scheduled trial date in October. All of the



                                                 -6-
                                                                               2900877.1 115785-100485
Case 19-02033-VFP         Doc 84    Filed 06/08/21 Entered 06/08/21 15:37:38              Desc Main
                                    Document     Page 7 of 7



  Federal Rules of Civil Procedure relevant to civil litigation “are subject to the injunction of Rule

  1 that they ‘be construed to secure the just, speedy, and inexpensive determination of every

  action.’” Herbert v. Lando, 441 U.S. 153 (1979). The long extensions sought by the Motion,

  after two years of litigation, are the antithesis of the speedy resolution of the Adversary, and

  should not be granted.

          15.     In sum, nothing is served by extending the discovery end dates for sixty days.

  The Motion suggests that the extension could save both the Trustee and Discover litigation

  expense, but that claim rings false. Discovery must be completed- the only way to save expense

  is if the parties reach a global resolution at mediation. The Trustee sued Discover, and if he

  seeks to eliminate the cost of that endeavor, he is free to dismiss the Amended Complaint. Short

  of that, the Trustee is obligated to litigate.

          WHEREFORE, Discover respectfully requests that this Court deny the Motion and

  permit the parties to finish the remaining aspects of fact discovery in early July so that this

  matter may be resolved and tried beginning on October 20, 2021.

  Dated: June 8, 2021

                                             GIBBONS P.C.


                                             By:
                                                   Dale E. Barney

                                                   Counsel for Discover Growth Fund, LLC




                                                   -7-
                                                                                2900877.1 115785-100485
